Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-3,5-20,22 are allowed over the prior art of record.

The following is an examiner’s statement of reasons for allowance: 
As per the independent claims, the claim limitations require that the user device is the device that plays back the media content to the user, and that the second voice is the voice of the user of the user device, and that the processing and replacing the extracted speeches of the first voice with the replacement speeches are done using the set of phenomes generated from the second voice, the voice of the user of the user device, during playback of the media content on the user device.  The independent claim features further require that such processing, replacing, and outputting of the claims are responsive to receiving the selection of the media content for playback and during playback of the media content on the user device. For example, a catalog of media or games or portions thereof can be available to a user of the user device, but the entire catalog does not have to be processed and replacement speeches extracted until selection of such media content for playback by the user, and then such replacement is done with the second voice of the user of the user device.  With respect to the prior art of record, Proidl et al (20080195386) teaches an automatic dubbing method (para 0019), processing the extracted speeches by utilizing the voice print model to generate replacement speeches; and replacing the extracted speeches of the voice with the generated replacement speeches in the audio portion of the media content (as using the extracted voice parameters of the actor to be used in the re-synthesis of the voice in a different language, but maintain the actor’s voice quality – para 0033, 0038).  Proidl et al (20080195386) does not explicitly teach the use of voice replacement on the phoneme level, however, Liu (20090037179) teaches voice conversion to a target voice (para 0004) using phoneme information (para 0036), and synthesis of the target voice using those units into the target voice/language (para 0040), and conversion to a target audio/video file (para 0080).  Leff (20160203827) teaches voice conversion system and presentation in real time (para 0038) operating on the derived speech sections (para 0052-0059) wherein the playback is considered to be in realtime (para 0091- 0093).  However, Leff is broadly directed to creating custom avatars, including facial animations using real- time lip-synching algorithms for different target voices of an avatar, including spoken word—-such as for interaction between a therapist and patient, where the patient chooses the avatar (for treatment of auditory hallucinations}. In Leff, a patient chooses a face and voice of the avatar. The system performs real-time voice conversion of the therapist into the voice and animation of the avatar by decomposing a speech signal into different components, manipulating the components, then reconstructing the speech signal. See Leff at {0037}.  Aso (20080255824) teaches a user’s input voice/translation/transmission/synthesizing a second voice (Fig. 1),  Zhu (20120069974) teaches synthesizing text into multiple voices, on the user’s device.  Kato (20090204395), para 0093, abstract , and figs. 13,14;  Snoddy (20090135176) teaches real-time audio alteration for a modified synthesized output (para 0210).  Strietzel (20090135177) para 0210 – for realtime streaming.  However, none of the representative pieces of prior art above, explicitly teach the above elements of the independent claims, that the second voice is the user of the user device that plays back the media content to the user, and that portions of the processing and replacing are done responsive to receiving the selection of the media content for playback and during playback of the media content on the user device.	  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        08/03/2022